 

AMENDMENT TO SHARE EXCHANGE AGREEMENT

 

The undersigned hereby agree to amend the share exchange agreement among Tropic
International Inc. (formerly known as Rockford Minerals Inc.), 1896432 Ontario
Inc., Tropic Spa Inc. and the undersigned shareholders of Tropic Spa Inc. dated
June 28, 2013 (the “Share Exchange Agreement”), as follows:

 

1. The first sentence of Section 2.3 of the Share Exchange Agreement is hereby
amended by adding the phrase “or authorize and direct Subco to update its
securities register to reflect the issuance of such shares and state that such
shares are uncertificated securities, in its sole discretion” to the end of that
sentence.     2. Section 3 of the Share Exchange Agreement is hereby amended by
deleting the phrase “Priveco and the Selling Shareholders, jointly and
severally, represent and warrant” and replacing it with “Priveco represents and
warrants”.     3. Section 6.1(f) of the Share Exchange Agreement is hereby
amended by deleting the word “note” and replacing it with “not”.     4. Section
8.5 of the Share Exchange Agreement is hereby deleted in its entirety and
replaced with the following:

 

  “8.5 Post-Closing Execution. At any time following the Closing Date, the
remaining holders of Priveco Common Stock shall be entitled to become a party to
this Agreement by executing and delivering a copy hereof to Pubco. Subco shall
not be required to recognize any such holders as the owners of Subco Preferred
Stock, or any rights pertaining thereto, as of any specific date or time
following such execution and delivery, and the granting of such recognition
shall be in Subco’s sole discretion.”

 

All other provisions of the Share Exchange Agreement remain unchanged, and
except as amended hereby the Share Exchange Agreement remains in full force and
effect.

 

This amendment shall be governed by and construed in accordance with the laws of
the Province of Ontario applicable to contracts made and to be performed
therein.

 

This amendment may be executed and delivered in counterparts and by electronic
transmission, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

 

This amendment is effective as of February 17, 2015.

 

101063467 SASKATCHEWAN LTD.   2176526 ONTARIO INC.       Per: /s/ James Deis  
Per: /s/ Jeffrey S. McQuade   James Deis, President     Jeffrey S. McQuade,
President

 

 

- 2 -

 

 

 

/s/ Nandor Bajusz

   

 

/s/ Lloyd East

  NANDOR BAJUSZ     LLOYD EAST            

 

  FLAMAN SALES LTD.             /s/ Rudy Flaman   Per: /s/ Rudy Flaman   RUDY
FLAMAN     Rudy Flaman, Vice President             /s/ Alan Gardiner     /s/
Paige Gray   ALAN GARDINER     PAIGE GRAY             /s/ William Brian Gray    
/s/ Greg Halsall   WILLIAM BRIAN GRAY     GREG HALSALL           J&J WINNY
HOLDINGS LTD.   KAMANTHA ACRES LTD.           Per: /s/ Jim Winny   Per: /s/
David Marshall   Jim Winny, President     David Marshall, President            
/s/ Regan Lazar     /s/ Anthony Marmora   REGAN LAZAR     ANTHONY MARMORA      
      /s/ John Marmora     /s/ Joanna Maund   JOHN MARMORA     JOANNA MAUND

 

 

- 3 -

 

/s/ Jeffrey S. McQuade

   

/s/ Everett Moore

JEFFREY S. MCQUADE     EVERETT MOORE         /s/ Matthew Owens     /s/ Sandra
Owens MATTHEW OWENS     SANDRA OWENS         /s/ Rick Padulo     /s/ Joan
Rampersad RICK PADULO     JOAN RAMPERSAD             REO HOLDINGS COMPANY LTD.  
    /s/ Ken Rampersad   Per: /s/ Rob Owens KEN RAMPERSAD     Rob Owens,
President         /s/ John Sutherland     /s/ David Weinrauch JOHN SUTHERLAND  
  DAVID WEINRAUCH         /s/ Beverly Wentzell     /s/ Doug Worden BEVERLY
WENTZELL     DOUG WORDEN

 

 

- 4 -

 

TROPIC INTERNATIONAL INC.   1896432 ONTARIO INC.           Per: /s/ John Marmora
  Per: /s/ John Marmora   John Marmora, President     John Marmora, President

 

TROPIC SPA INC.

    Per: /s/ John Marmora   John Marmora, President  

 



 



 

